Case: 13-1477    Document: 27     Page: 1   Filed: 04/16/2014




           NOTE: This order is nonprecedential.

   United States Court of Appeals
       for the Federal Circuit
                  ______________________

      POWER MANAGEMENT SOLUTIONS LLC,
               Plaintiff-Appellant,

                             v.

            QUALCOMM INCORPORATED,
                 Defendant-Appellee.
               ______________________

                        2013-1477
                  ______________________

     Appeal from the United States District Court for the
 District of Delaware in No. 13-CV-0130, Judge Richard G.
 Andrews.
                  ______________________

                      ON MOTION
                  ______________________

   Before PROST, O’MALLEY and TARANTO, Circuit Judge.
 TARANTO, Circuit Judge.
                        ORDER
    The parties jointly move to affirm the judgment of the
 United States District Court for the District of Delaware.
    In addition to the complaint giving rise to this appeal,
 Power Management Solutions LLC brought three other
Case: 13-1477         Document: 27   Page: 2     Filed: 04/16/2014



 2 POWER MANAGEMENT SOLUTIONS v. QUALCOMM INCORPORATED



 relevant complaints in the District of Delaware, asserting
 infringement of U.S. Patent No. 5,504,909. See Power
 Management Solutions LLC v. Advanced Micro Devices
 Inc., No. 2013-1455; Power Management Solutions LLC v.
 NVIDIA Corp., No. 2013-1456; and Power Management
 Solutions LLC v. Intel Corp. et al., No. 2013-1457 (collec-
 tively, the “Related Cases”). In all three Related Cases,
 the district court entered a stipulated judgment of nonin-
 fringement, allowing Power Management to appeal from
 adverse claim construction rulings.
      In August 2013, while the Related Cases were on ap-
 peal, the parties jointly moved to stay proceedings in this
 case. The parties stipulated that, if this court were to
 affirm the judgments in the Related Cases, this court
 should affirm the judgment in this appeal. We granted
 the parties’ motion to stay this appeal pending final
 disposition of the Related Cases. Now that this court has
 affirmed the judgments of the district court in the Related
 Cases and the mandates have issued, we summarily
 affirm the judgment of the district court in this case.
       Accordingly,
       IT IS ORDERED THAT:
      (1) The motion is granted. The judgment of the Dis-
 trict Court for the District of Delaware is affirmed.
       (2) Each side shall bear its own costs.


                                       FOR THE COURT

                                       /s/ Daniel E. O’Toole
                                           Daniel E. O’Toole
                                           Clerk of Court
 s19

 ISSUED AS A MANDATE: April 16, 2014